DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "215" and "216" have both been used to designate a “rotation setting unit”. It appears as though element 216 (in Fig. 5) should instead be designated as a “heat medium temperature setting unit”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	Such claim limitation(s) is/are: flow control devices, heat-source-side device, determination processing unit, selection processing unit, instruction processing unit, rotation setting unit, heat medium temperature setting unit, and relay unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites determining “whether the heat medium is caused to pass through the plurality of indoor heat exchangers where heat exchange is stopped”. There is insufficient antecedent basis for the “the plurality of heat exchangers where heat exchange is stopped” as the claim includes no prior mention of stopping heat exchange in any of the plurality of indoor heat exchangers. Additionally, it is unclear what is meant by the phrase “whether the heat medium is caused to pass”. The claim also recites instructing “a release of a at least one flow control device”. This limitation is indefinite as it is unclear what is meant by a “release” of a flow control device.
	For examination purposes it is presumed that the claim is intended to recite the controller (and respective processing units) determining whether to pass the heat medium through at least one heat exchanger wherein heat exchange was previously stopped, selecting at least one heat exchanger to pass the refrigerant through, and controlling flow through the selected exchanger(s) via a corresponding flow control device(s).
	Regarding claims 2-19, the claims are rejected due to dependence from claim 1. 
	Further regarding claim 4, the claim recites “a small temperature difference”. The term “small” is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes any temperature difference in the prior art that is not explicitly set forth as being a large temperature difference will be considered to meet the limitations of the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (US 2014/0150483) in view of Takagi (JP 2012-063063, see attached English translation).
	As to claim 1, Takayama teaches an air conditioning device comprising:
	a heat medium cycle circuit (paragraph 29) including:
		a pump 41a configured to pressurize a heat medium including water or brine (paragraph 40), and forming a medium that delivers heat;
		a plurality of indoor heat exchangers 102a-c configured to exchange heat between the heat medium and indoor air (Fig. 1; paragraph 30); and
		a plurality of flow control devices 45a-c provided corresponding to the plurality of exchangers 102a-c, and configured to control a flow rate of the heat medium passing through the exchangers 102a-c; the pump 41a, the exchangers 102a-c, and the flow control devices 45a-c being connected by pipes to allow the heat medium to cycle through the heat medium cycle circuit (Fig. 1);
	a heat source side device (paragraphs 23-28) configured to heat or cool the heat medium to be fed to the exchangers 102a-c; and
	a controller 201 configured to control equipment of the heat medium cycle circuit (paragraph 38).
	Takayama does not explicitly teach the controller 201 comprising a determination unit, selection unit, or instruction unit to operate in the manner as claimed. However, Takagi teaches determining whether to pass a heat medium through at least one heat exchanger of a plurality of heat exchangers 7 wherein heat exchange operation was previously stopped, selecting at least one of the previously stopped exchangers for passing refrigerant therethrough, and controlling flow through the selected exchanger via a corresponding flow control device 4 (see abstract; page 3, paragraphs 3-5; page 4, next to last paragraph.) Such a configuration allows for suppression of excessive pressure without the need for a bypass valve (page 4, paragraph 3). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller 201 of Takayama to include processing units for determining whether to pass the heat medium through at least one heat exchanger of the plurality of heat exchangers 102a-c wherein heat exchange operation was previously stopped, selecting at least one of the previously stopped exchangers for passing refrigerant therethrough, and controlling flow through the selected exchanger via the corresponding flow control device 45a-c in the manner as claimed and taught by Takagi because it would provide a bypass arrangement in order to prevent undesirable heat medium pressure conditions.  
	As to claim 2, the modified apparatus includes a rotation setting unit configured to set a rotation of the stopped exchangers selected for receiving a heat medium flow, the heat medium being caused to pass through the exchangers 102a-c in order by switching the exchangers (Takagi, pages 4-5). 
	As to claims 5 and 9, the heat-source-side device of the modified apparatus includes a refrigerant cycle circuit with pipes connecting a refrigerant compressor 11, a heat source side exchanger 13 configured to exchange heat between heat source side refrigerant and outdoor air, an expansion device 32a, and a heat medium heat exchanger 31a configured to exchange heat between the refrigerant and the heat medium (Takayama, Fig. 1).
	As to claims 6 and 10, the modified apparatus cycles heat medium at a flow rate capable of providing desired heating/cooling, and thus is considered to provide a flow rate equal to or higher than a required pass flow rate at the heat medium exchanger 31a.
	As to claims 7 and 11, the modified apparatus includes the compressor 11 and the heat source side exchanger 13 provided to an outdoor unit 1 and the heat medium heat exchanger 31a and the pump 41a are provided to a relay unit 3a configured to relay heat transfer between the outdoor unit 1 and an indoor unit 2a-c including the plurality of exchangers 102a-c (Takayama, Fig. 1). 
	As to claims 8 and 12, the modified apparatus includes constituent equipment, for example a blower 101, a reversing valve 12, and an accumulator 14, provided to an outdoor unit 1 (Takayama, Fig. 1).
	
Claims 3-4 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Yamada (WO 2018/062547, see attached English translation).
	As to claims 3-4, the modified apparatus does not explicitly include a heat medium temperature setting unit as claimed. However, Yamada teaches that it is known to provide coolant to pass through a heat exchanger that is in a stopped state, wherein the temperature of said provided coolant is set to have a small temperature difference between the temperature of the coolant and a temperature of indoor air (page 8, lines 11-15; page 9, lines 30-45). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Takayama to include a heat medium temperature setting unit configured to set a temperature of the heat medium to be fed to the stopped exchanger and to set the temperature of the heat medium to have a small temperature difference between the temperature of the heat medium and a temperature of indoor air in the manner as taught by Yamada in order to reduce the amount of unwanted heat dissipation that occurs at the stopped exchanger.
	As to claims 13 and 17, the heat-source-side device of the modified apparatus includes a refrigerant cycle circuit with pipes connecting a refrigerant compressor 11, a heat source side exchanger 13 configured to exchange heat between heat source side refrigerant and outdoor air, an expansion device 32a, and a heat medium heat exchanger 31a configured to exchange heat between the refrigerant and the heat medium (Takayama, Fig. 1).
	As to claims 14 and 18, the modified apparatus cycles heat medium at a flow rate capable of providing desired heating/cooling, and thus is considered to provide a flow rate equal to or higher than a required pass flow rate at the heat medium exchanger 31a.
	As to claims 15 and 19, the modified apparatus includes the compressor 11 and the heat source side exchanger 13 provided to an outdoor unit 1 and the heat medium heat exchanger 31a and the pump 41a are provided to a relay unit 3a configured to relay heat transfer between the outdoor unit 1 and an indoor unit 2a-c including the plurality of exchangers 102a-c (Takayama, Fig. 1). 
	As to claim 16, the modified apparatus includes constituent equipment, for example a blower 101, a reversing valve 12, and an accumulator 14, provided to an outdoor unit 1 (Takayama, Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763